

116 SRES 142 ATS: Condemning the Government of the Philippines for its continued detention of Senator Leila De Lima, calling for her immediate release, and for other purposes. 
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 142IN THE SENATE OF THE UNITED STATESApril 4, 2019Mr. Markey (for himself, Mr. Rubio, Mr. Durbin, Mrs. Blackburn, Mr. Coons, Mr. Merkley, Ms. Smith, Mr. Leahy, Mr. Schatz, Mrs. Feinstein, Mr. Booker, and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 17, 2019Reported by Mr. Risch, with an amendment and an amendment to the preambleJanuary 8, 2020Considered, amended, and agreed to with an amended preambleRESOLUTIONCondemning the Government of the Philippines for its continued detention of Senator Leila De Lima,
			 calling for her immediate release, and for other purposes. 
	
 Whereas extrajudicial killings perpetrated by the Government of the Philippines as part of a government-directed antidrug campaign present the foremost human rights challenge in the Philippines;
 Whereas the Department of State’s 2017 Human Rights Report notes numerous human rights concerns, including the persecution of human rights defenders and the detention of political prisoners in the Philippines, stating, The most significant human rights issues included: killings by security forces, vigilantes and others allegedly connected to the government, and by insurgents; torture and abuse of prisoners and detainees by security forces; often harsh and life threatening prison conditions; war­rant­less arrests by security forces and cases of apparent government disregard for legal rights and due process; political prisoners; killings of and threats against journalists; official corruption and abuse of power; threats of violence against human rights activists; violence against women; and forced labor.;
 Whereas the Department of State’s 2018 Human Rights report notes numerous human rights concerns in the Philippines, including unlawful or arbitrary killings by security forces, vigilantes, and others allegedly connected to the government, and by insurgents; forced disappearance; torture; arbitrary detention; harsh and life-threatening prison conditions; political prisoners; arbitrary or unlawful interference with privacy; criminal libel; killings of and threats against journalists; official corruption and abuse of power; and the use of forced and child labor;
 Whereas, on February 23, 2017, an arrest warrant was issued for Philippine Senator Leila De Lima for allegations related to drug trafficking, and as of April 4, 2019, Senator De Lima had been detained for 770 days;
 Whereas the charges brought against Senator De Lima followed a history of criticizing extrajudicial killings in the Philippines and the Rodrigo R. Duterte administration’s antidrug campaign, including—
 (1)in 2009, in her capacity as Chair of the Commission on Human Rights, Senator De Lima investigated the alleged involvement of then-Mayor of Davao City Rodrigo R. Duterte in the extrajudicial killings executed by the so-called Davao Death Squad;
 (2)on December 15, 2014, then-Secretary of Justice De Lima led a raid of the national penitentiary which resulted in the confiscation of drugs, firearms, and contraband items and the extraction of 19 drug lords and high-profile inmates involved in the facility’s drug network;
 (3)on July 13, 2016, Senator De Lima, in her capacity as Chair of the Senate Committee on Justice and Human Rights, filed Senate Resolution No. 9 calling for an investigation into extrajudicial killings and summary executions of suspected drug offenders arising from President Duterte’s War on Drugs;
 (4)on August 22, 2016, Senator De Lima conducted Senate hearings during which alleged former death squad members detailed extrajudicial killings executed as part of the antidrug campaign and one member testified that Duterte participated in extrajudicial killings as mayor of Davao City; and
 (5)on August 2, 2016, and September 19, 2016, Senator De Lima delivered two privileged speeches on the Senate floor calling on President Duterte to end the killings;
 Whereas President Duterte vowed to publicly destroy Senator De Lima; Whereas the charges against Senator De Lima were supported by testimony from inmates whose illegal activities were disrupted by her 2014 raid;
 Whereas the United Nations Human Rights Council’s Working Group on Arbitrary Detention adopted an Opinion on August 24, 2018, finding several categories of arbitrary detention and concluding, Ms. De Lima’s political views and convictions are clearly at the centre of the present case and that the authorities have displayed an attitude towards her that can only be characterized as targeted and discriminatory. Indeed, she has been the target of partisan persecution and there is no explanation for this other than her exercise of the right to express such views and convictions as a human rights defender.;
 Whereas the Department of State’s 2017 Human Rights Report highlighted due process obstructions in the case of Senator De Lima, stating, During the year prosecutors used a variety of legal tactics, including filing new and amending previous charges, to delay arraignment.;
 Whereas the United Nations Working Group on Arbitrary Detention recommended that the Government of the Philippines adopt certain measures, including—
 (1)the immediate release of Senator De Lima; (2)an independent investigation of the cir­cum­stan­ces surrounding the arbitrary detention; and
 (3)the provision of compensation and other reparations, including reinstatement to the positions from which she was ousted;
 Whereas, on July 20, 2017, the Tom Lantos Human Rights Commission of the United States Congress held a hearing on The Human Rights Consequences of the War on Drugs in the Philippines, during which Human Rights Watch testified about the relentless government campaign against Senator De Lima in evident response to her outspoken criticism of Duterte’s war on drugs and her calls for accountability;
 Whereas Amnesty International finds Senator De Lima’s detention to be based solely on her criticism of the Government of the Philippines, her political beliefs, and her peaceful defense of human rights, and considers her a Prisoner of Conscience;
 Whereas the immediate release of Senator De Lima has been called for by nongovernmental organizations, human rights groups, parliamentary bodies, and individuals including the European Parliament, the Australian Parliament, the Inter-Parliamentary Union, Amnesty International, Human Rights Watch, Liberal International, ASEAN Parliamentarians for Human Rights, and many of Senator De Lima’s colleagues in the Senate minority bloc;
 Whereas Maria Ressa, an investigative journalist who founded the online news platform Rappler, has been arrested several times on charges against her and her news organization widely viewed by human rights observers and a number of governments as part of a pattern of weaponizing the rule of law to repress independent media; and
 Whereas Ms. Ressa has been released on bail, but she and Rappler still face charges and will soon be standing trial: Now, therefore, be it
	
 That the Senate— (1)condemns—
 (A)the Government of the Philippines for its role in state-sanctioned extrajudicial killings by police and other armed individuals as part of the War on Drugs;
 (B)the arrest and detention of human rights defenders and political leaders who exercise their rights to freedom of expression;
 (C)the harassment, arrest, and unjustified judicial proceedings against the media and journalists, in particular, the proceeding against Rappler and Maria Ressa; and
 (D)the continued detention of Senator Leila De Lima; (2)considers Senator De Lima to be a prisoner of conscience, detained solely on account of her political views and the legitimate exercise of her freedom of expression;
 (3)calls on the President of the United States to impose sanctions pursuant to the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) with respect to—
 (A)members of the security forces and officials of the Government of the Philippines responsible for extrajudicial killings; and
 (B)officials of the Government of the Philippines responsible for orchestrating the arrest and prolonged detention of Senator De Lima;
 (4)calls on the Government of the Philippines to immediately release Senator De Lima, drop all charges against her, remove restrictions on her personal and work conditions, and allow her to fully discharge her legislative mandate, especially as Chair of the Committee on Social Justice;
 (5)calls on the President of the United States to ensure that United States security assistance provided to the Philippine National Police is fully consistent with the human rights conditions mandated in section 36 of the Arms Export Control Act ((22 U.S.C. 2776)) and section 620M of the Foreign Assistance Act of 1961, (22 U.S.C. 2378d);
 (6)urges the Government of the Philippines to recognize the importance of human rights defenders and their work and allow them to operate freely without fear of reprisal; and
 (7)urges the Government of the Philippines to guarantee the right to the freedom of the press, and to drop all the charges against Maria Ressa and Rappler.
